Cobb, J.
1. Though a restraining order granted upon a petition for injunction and setting a day for an interlocutory hearing directed “that the defendants exhibit to plaintiff’s counsel their answer to his petition two days before the bearing,” the fact.that the answer actually filed contained a paragraph not embraced in the same when it was exhibited to plaintiff’s counsel affords no cause for striking such paragraph, the same being appropriate and germane. If by reason of incorporating the additional matter in the answer the plaintiff was less prepared for trial, his remedy was to move for a postponement.
2. If there was any equity at all in the plaintiff’s petition, it was completely sworn off, and there was no error in denying the injunction.

Judgment affirmed.


All the Justices concurring.